

116 HR 366 IH: Insulin Access for All Act of 2019
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 366IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Mr. Rush (for himself, Ms. Clarke of New York, Ms. Kelly of Illinois, Ms. Lee of California, Ms. Adams, Mrs. Watson Coleman, Mr. Payne, Mr. Evans, Ms. Fudge, Mrs. Demings, Mr. Brown of Maryland, Mr. Scott of Virginia, Mr. Lawson of Florida, Mr. Clay, Mr. Danny K. Davis of Illinois, Ms. Pressley, Mr. Lewis, Mr. Thompson of Mississippi, Mr. Clyburn, Mr. Richmond, Ms. Jackson Lee, Mr. Bishop of Georgia, Mr. Horsford, Mr. Johnson of Georgia, Mr. Butterfield, Ms. Wilson of Florida, Mr. Carson of Indiana, Mr. McEachin, Mrs. Beatty, Ms. Plaskett, Ms. Sewell of Alabama, Mr. David Scott of Georgia, Ms. Schakowsky, and Ms. Bass) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend titles XVIII and XIX of the Social Security Act to eliminate cost sharing with respect to coverage of insulin as a covered part D drug under the Medicare program or as a covered outpatient drug under the Medicaid program. 
1.Short titleThis Act may be cited as the Insulin Access for All Act of 2019. 2.Eliminating cost sharing with respect to coverage of insulin as a covered part D drug under the Medicare program or as a covered outpatient drug under the Medicaid program (a)Medicare (1)Elimination of cost-sharing for insulin and certain associated medical supplies furnished to part D eligible individualsSection 1860D–2 of the Social Security Act (42 U.S.C. 1395w–102) is amended— 
(A)in subsection (b)— (i)in paragraph (1)(A), by striking The coverage and inserting Subject to paragraph (8), the coverage; 
(ii)in paragraph (2)— (I)in subparagraph (A), by inserting after Subject to subparagraphs (C) and (D) the following: and paragraph (8); 
(II)in subparagraph (C)(i), by striking paragraph (4) and inserting paragraphs (4) and (8); and (III)in subparagraph (D)(i), by striking paragraph (4) and inserting paragraphs (4) and (8); 
(iii)in paragraph (4)(A)(i), by striking The coverage and inserting Subject to paragraph (8), the coverage; and (iv)by adding at the end the following new paragraph: 
 
(8)Elimination of cost-sharing for certain covered part D drugsThe coverage does not impose any deductible, copayment, coinsurance, or other cost-sharing for insulin (as described in subparagraph (B) of subsection (e)(1)) or medical supplies associated with the injection of insulin (as described in such subparagraph).; and (B)in subsection (c), by adding at the end the following new paragraph: 
 
(4)Same elimination of cost-sharing for certain covered part D drugsThe coverage is in accordance with subsection (b)(8).. (2)Elimination of cost-sharing for insulin and certain associated medical supplies furnished to part D eligible individuals who are subsidy eligible individualsSection 1860D–14(a) of the Social Security Act (42 U.S.C. 1395w–114(a)) is amended— 
(A)in paragraph (1)— (i)in subparagraph (D)— 
(I)in clause (ii), by striking In the case of and inserting Subject to subparagraph (F), in the case of; and (II)in clause (iii), by striking In the case of and inserting Subject to subparagraph (F), in the case of; and 
(ii)by adding at the end the following new subparagraph:  (F)Elimination of cost-sharing for certain covered part D drugsCoverage that is in accordance with section 1860D–2(b)(8).; and 
(B)in paragraph (2)— (i)in subparagraph (D), by striking The substitution and inserting Subject to subparagraph (F), the substitution; 
(ii)in subparagraph (E), by inserting after Subject to the following: subparagraph (F) and; and (iii)by adding at the end the following new subparagraph: 
 
(F)Elimination of cost-sharing for certain covered part D drugsCoverage that is in accordance with section 1860D–2(b)(8).. (3)ApplicabilityThe amendments made by this subsection shall apply with respect to insulin, and medical supplies associated with the injection of insulin, furnished on or after January 1, 2020.  
(b)Medicaid 
(1)In generalSection 1916 of the Social Security Act (42 U.S.C. 1396o) is amended— (A)in subsection (a)(2)— 
(i)in subparagraph (D), by striking or at the end; (ii)in subparagraph (E), by striking ; and and inserting , or; and 
(iii)by adding at the end the following new subparagraph:  (F)insulin furnished as a covered outpatient drug (as defined in section 1927(k)(2)) and medical supplies associated with the injection of such insulin; and; and 
(B)in subsection (b)(2)— (i)in subparagraph (D), by striking or at the end; 
(ii)in subparagraph (E), by striking ; and and inserting , or; and (iii)by adding at the end the following new subparagraph: 
 
(F)insulin furnished as a covered outpatient drug (as defined in section 1927(k)(2)) and medical supplies associated with the injection of such insulin; and.  (2)Alternative cost sharing limitationSection 1916A(c)(2) of the Social Security Act (42 U.S.C. 13960–1(c)(2)) is amended by adding at the end the following new subparagraph: 
 
(D)Nonapplicability of cost sharing to insulinIn no case may the cost sharing under paragraph (1)(A) apply with respect to insulin furnished as a covered outpatient drug (as defined in section 1927(k)(2)) and medical supplies associated with the injection of such insulin.. (3)Effective date (A)In generalSubject to subparagraph (B), the amendments made by this subsection shall apply with respect to covered outpatient drugs furnished on or after January 1, 2020. 
(B)Exception for State legislationIn the case of a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) that the Secretary of Health and Human Services determines requires State legislation in order for the respective plan to meet any requirement imposed by amendments made by this subsection, the respective plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.   